I congratulate you, 
Sir, on your election as President of the General 
Assembly at its sixty-sixth session. I express the 
support of the Cypriot delegation, and I wish you every 
success in fulfilling your duties. 
 Over the past six months we have witnessed 
historic changes in the wider region of the Middle East 
and North Africa, a region which is very close to 
Cyprus. A popular movement has developed in this 
region with the aim of implementing fundamental 
democratic reforms. The reforms are a sovereign affair 
for the peoples. We hope that they are achieved 
peacefully, without bloodshed and for the benefit of the 
peoples themselves, through political dialogue and 
with the support of the international community. We, 
the international community, should offer this support 
while respecting the sovereignty and the territorial 
integrity of the Member States of the United Nations. 
 The Republic of Cyprus has experienced 
violence, and we still suffer from its consequences. 
Cyprus is still suffering the effects of the illegal 
Turkish invasion of 1974 and the ongoing occupation. 
The Cyprus problem is first and foremost a problem of 
invasion and occupation and the violation of 
international law and of the human rights of Cypriot 
citizens. 
 Since the Turkish invasion in 1974, our goal has 
been a peaceful resolution of the problem through 
negotiations between the Greek Cypriot and Turkish 
Cypriot communities under the auspices of the 
Secretary-General and on the basis of Security Council 
and General Assembly resolutions on Cyprus. 
 Since September 2008, we have undertaken a 
renewed effort to solve the Cyprus problem, under the 
auspices of the United Nations, through direct 
negotiations between the leaders of the two 
communities, upon our initiative. This effort is focused 
on the evolution of the unitary State into a federal one, 
with two federated units with political equality as 
defined in relevant Security Council resolutions — one 
State, with a single sovereignty, a single citizenship 
and a single international personality. This basis was 
reaffirmed by the leaders of the two communities in 
2008, when they agreed on the resumption of 
negotiations. 
  
 
11-50865 2 
 
 At the same time, the negotiating process, under 
the auspices of the United Nations, was agreed. The 
negotiations are Cypriot-led and Cypriot-owned, as 
was agreed with the Secretary-General, excluding any 
form of arbitration or artificial time frames. This was 
agreed, bearing in mind recent negative experiences 
that resulted from unsuccessful attempts to solve the 
problem. 
 We aim to achieve a mutually agreed solution, 
terminating the occupation and the illegal colonization 
by Turkey with settlers in the occupied part of Cyprus. 
We seek a solution that reunifies the country and its 
people and creates conditions of lasting peace and 
security on the island. 
 An important aspect of the Cyprus problem, of a 
humanitarian nature, is the issue of missing persons. 
This issue must be settled regardless of the 
developments in the negotiations. Turkey must fulfil its 
obligations, which stem from the judgments of the 
European Court of Human Rights, to allow 
exhumations in military areas and open the archives of 
its army and of other services, in order to determine the 
fate of the missing persons. 
 During the first two years of direct negotiations 
between the leaders of the two communities, 
convergences have been reached on various aspects of 
the Cyprus problem. I regret to note that, lately in 
particular, the Turkish Cypriot side is backtracking, 
even from convergences that had been found. This 
change in the stance of the Turkish Cypriot leadership 
draws on the recent negative and provocative policy of 
Turkey in the region. 
 In recent years, the Republic of Cyprus has 
started a process for the exploration and potential 
extraction of hydrocarbons within its exclusive 
economic zone. This was preceded by agreements to 
delimit the exclusive economic zone with neighbouring 
countries, always within the framework of international 
law, in particular the United Nations Convention on the 
Law of the Sea, which the Republic of Cyprus has 
ratified. We anticipate that this effort will contribute to 
the discovery of new energy resources, particularly for 
Europe, and of course for the shared benefit of our 
people, Greek Cypriots and Turkish Cypriots alike. 
 We believe that the possible discovery and 
extraction of hydrocarbons will constitute yet another 
strong motive for Greek Cypriots and Turkish Cypriots 
to expedite a just, functional and viable solution to the 
Cyprus problem, so that both communities can enjoy 
the natural wealth of our country in conditions of 
peace, security and prosperity. I wish to reassure our 
Turkish Cypriot compatriots that, regardless of the 
circumstances, they would benefit from the possible 
discovery and extraction of hydrocarbons. 
 Unfortunately, the effort of the Republic of 
Cyprus to exercise its sovereign right to exploit its 
marine wealth is met by threats by Turkey against 
Cyprus. Turkish naval manoeuvres in the region of 
Cyprus’s exclusive economic zone, where explorations 
are being carried out, are provocative and constitute a 
real danger of further complications in the region. At 
the same time, Turkey has continued its illegal actions 
by concluding an agreement with the illegal regime in 
the occupied area of the Republic of Cyprus in order to 
pursue exploration within the exclusive economic zone 
of the Republic of Cyprus. 
 From this rostrum, I wish to condemn that illegal 
act, which constitutes a provocation not only for the 
Republic of Cyprus but for the entire international 
community. Instead of adopting a constructive stance 
in the negotiations for a speedy solution to the Cyprus 
problem, Turkey and the Turkish Cypriot leadership are 
trying to create tension and new, illegal faits 
accomplis. Ankara’s latest threats directed at a 
European Union (EU) member State come at a time 
when Turkey is seeking to open new chapters in its EU 
accession negotiations. 
 We wish to express our gratitude to the 
permanent and non-permanent members of the Security 
Council, and to the European Union, for the clear 
position they have taken in defending the sovereign 
rights of the Republic of Cyprus. We call on the 
Security Council, the Secretariat and the United 
Nations in general to impress upon the Turkish 
leadership that any threat to or violation of the 
sovereignty of the Republic of Cyprus, or any 
continuing violation of international and European law, 
will not be tolerated. 
 We are fully committed to continuing to work 
towards a solution of the Cyprus problem, within the 
agreed framework and on the basis of the agreed 
process, as soon as possible. Considering that it is first 
and foremost the Cypriot people who are suffering 
from the continuing occupation, it is only natural for us 
to demonstrate goodwill and exert all our efforts to 
reach a just, viable and functional solution to the 
 
 
3 11-50865 
 
Cyprus problem and for the reunification of the State 
and our people. 
 We will continue to work to strengthen 
cooperation and trust between Greek and Turkish 
Cypriots. A rapprochement of the two communities is 
integral to our policy. We are continuing with our 
initiatives aimed at creating the conditions conducive 
to a solution. We recall our proposal for the restitution 
of Famagusta — a European city, uninhabited since 
1974 as a result of the Turkish occupation — to its 
lawful inhabitants, under United Nations 
administration. Our proposal also includes the use of 
the city’s port by Turkish Cypriots under EU 
supervision.  
 The implementation of this proposal will 
significantly boost negotiations and increase trust 
between the two communities; that will also lead to the 
unfreezing of negotiations chapters in Turkey’s EU 
accession process. We recall that the handover of the 
uninhabited area of Famagusta to United Nations 
administration, and the return of its lawful inhabitants, 
is called for in Security Council resolution 550 (1984), 
which Turkey refuses to implement. 
 We would like to express our gratitude to the 
United Nations, under whose auspices the talks 
between the leaders of the two communities are being 
carried out. We thank the Security Council and the 
Secretary-General himself for his good offices.  
 It is to the Secretary-General’s credit that during 
his recent meetings with the leaders of the two 
communities he persistently sought reaffirmation of the 
basis for the negotiations from both sides. He has 
referred specifically to Security Council resolution 
1251 (1999), which provides that the solution to the 
Cyprus problem shall be a bi-zonal, bi-communal 
federation with political equality, as defined in the 
Security Council resolutions: a State with a single 
sovereignty, a single citizenship and a single 
international personality, excluding any form of union, 
in whole or in part, with any other country as well as 
any form of partition or secession. That is the basis that 
the United Nations continues to support. 
 We are also grateful that the Secretary-General 
has asked for the reaffirmation of the convergences that 
were previously agreed on in the framework of the 
talks. As I have mentioned, the Turkish Cypriot leader 
has unfortunately retreated from previous agreements 
of fundamental importance. We believe that the only 
way to move forward and reach a solution as soon as 
possible is by upholding the commitments that both 
sides have undertaken in the presence of the Secretary-
General. Negotiations should be carried out on a clear 
basis and without backtracking. 
 The long-standing dispute in the Middle East is 
now characterized by frozen negotiations. It is vitally 
important that the peace process be resumed on the 
basis of the principles established by the international 
community in its resolutions. Cyprus supports the 
resumption of negotiations and calls on both sides to 
engage with honesty and goodwill, without creating 
new faits accomplis.  
 Israelis and Palestinians alike deserve a peaceful, 
stable and secure future within a framework of two 
independent States. We maintain our principled 
position for a free and independent Palestinian State, 
next to the State of Israel, within the 1967 borders.  
 It has been 10 years since the attacks on the 
World Trade Center here in New York. Cyprus 
continues to support the collective efforts of the 
international community, based on international law, to 
eliminate international terrorism. We support the 
implementation of the necessary measures, including 
the adoption of a comprehensive convention on 
international terrorism. 
 Most countries in the world are still in the grip of 
the global financial crisis. This crisis proves that a new 
model of growth must prevail, focused on reducing 
social inequalities, eradicating poverty and 
safeguarding the rights of workers and all other people. 
Special emphasis must be given to the fairer 
distribution of social goods, such as health and 
education, and to ending the market’s impunity and 
lack of regulation. Emphasis must also be given to 
dealing with social repercussions, such as 
unemployment, delinquency, crime and social 
marginalization — problems that cause social tensions 
and conflicts in a number of countries in Europe and 
the world. 
 There can be no doubt that building prosperity 
and global stability on solid foundations cannot be 
accomplished without protecting the environment and 
our planet and promoting the sustainable use of its 
resources.  
 In conclusion, I wish to stress that there is no way 
to deal with the challenges facing humankind today 
  
 
11-50865 4 
 
other than collective action. We will succeed only if we 
realize that our future must be characterized by mutual 
respect, the fairer distribution and redistribution of 
global wealth, social progress and equality, and the 
prevalence of international law and human rights.